Citation Nr: 0101565	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-22 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
January 1954.

By rating decision of February 1994, the RO denied, inter 
alia, service connection for a left ankle disorder.  The 
veteran was notified of this decision in a March 1994 letter.  
He did not appeal and the February 1994 rating decision 
became final.

The pending appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision in 
which the RO reopened the prior final denial of service 
connection for a left ankle disorder and, upon de novo 
consideration of the veteran's claim, denied service 
connection for a left ankle disorder on the merits.


FINDINGS OF FACT

1.  The veteran was treated for left ankle sprain during his 
active military service; no residual disability was shown at 
discharge.

2.  The veteran has a current diagnosis of mild degenerative 
joint disease of the left ankle.

3.  The preponderance of the competent medical evidence of 
record establishes no relationship between the veteran's 
current disability, and any incident of his active military 
service, to include the include the ankle injury noted 
therein.


CONCLUSION OF LAW

The veteran's left ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___(2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2000).  

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed and that VA has 
fulfilled its duty to assist the veteran develop facts and 
evidence pertinent to his claim.  The veteran has been 
informed of the evidence necessary to substantiate his claim 
and provided an opportunity to submit such evidence.  
Moreover, VA has conducted reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  In this respect, the RO has sufficiently developed 
the record and has obtained the veteran's treatment records, 
scheduled the veteran to undergo VA examination, and obtained 
a medical opinion as to the relationship between the 
veteran's current left ankle disability and his active 
military service.  Further, the veteran has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  Accordingly, the Board finds that the duty to 
assist has been fulfilled.  See 38 U.S.C.A. §§ 5103, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

The veteran's service medical records reveal that in January 
1953, he was treated for a twisted left ankle.  An x-ray of 
the left ankle at that time was negative and no pathology was 
reported.  The veteran was restricted to light duty for three 
days and treated with an elastic bandage around his left 
ankle and foot.  The veteran did not receive any additional 
treatment in service for left ankle complaints and no 
diagnosis of any left ankle disability was noted at the time 
of his discharge.

In conjunction with his initial claim of service connection 
for a left ankle disorder, the veteran was seen for a VA 
examination in December 1993.  The veteran reported a history 
of twisting his left ankle in service in 1953.  He indicated 
that he was seen in a medical clinic on one occasion; he 
denied having a cast on the left lower extremity and 
indicated that he was put on light duty for a period of time.  
The veteran complained that he had experienced left ankle 
problems since that incident in service.  On examination, the 
left ankle was unremarkable with no signs of active 
inflammation such as redness, heat or swelling.  There was 
mild tenderness along the lateral malleolus.  Range of motion 
in the left ankle was full and there was no joint crepitus.  
The examiner noted that x-rays had been ordered of the left 
ankle and, if the resulting impression of the left ankle was 
normal, he indicated that the veteran likely had a chronic 
left ankle strain rather than degenerative joint disease of 
the left ankle.  X-rays of the left ankle at that time were 
negative for any bony abnormality with no evidence of 
fracture or dislocation.

In conjunction with his claim to reopen for entitlement to 
service connection for a left ankle disorder, the veteran 
submitted a radiology report dated in August 1997 which 
reported an impression of possible remove ankle trauma with 
no evidence of acute trauma.  The history provided by the 
veteran at the time of that x-ray is indicated on the report 
as "crush injury, remote history."  An associated medical 
statement from the veteran's family physician, O.L. Haynes, 
Jr., M.D., reported that the veteran had signs of "an 
avulsion injury" to his ankle.

Thereafter, the RO scheduled the veteran for a VA examination 
of his left ankle with specific instructions to the VA 
examiner to indicate whether any current left ankle pathology 
was related to the veteran's in-service left ankle sprain.  
The veteran was seen for VA orthopedic examination in April 
1999.  At that time, x-rays of the veteran's left ankle 
revealed mild degenerative changes.  The impression was 
minimal degenerative joint disease of the left ankle.  In a 
May 1999 addendum, the VA examiner indicated that he had 
reviewed the veteran's claims folder as well as the 
information and statements from the veteran's private 
physician, Dr. Haynes.  With respect to the specific question 
posed by the RO, the VA examiner pointed out that the 
veteran's service medical records show two rather innocent 
twisting injuries to his left ankle which required only 
minimal care in service.  There was no significant 
immobilization performed on the left ankle and the veteran 
was on limited duty for only three days.  It was also 
reported that the veteran denied any bone, joint or other 
deformity on examination in December 1957.  Based on these 
factors, the VA examiner concluded that there was no 
association between the veteran's history of minor left ankle 
trauma in service and the present complaints and physical 
findings.

Based on the above findings, the RO reopened the veteran's 
claim and then denied service connection on the merits.  The 
veteran appealed.  Received at the RO was a July 1999 letter 
from the veteran's private physician which noted that he 
veteran had NOT been treated for any injury to his left lower 
extremity during the previous 30 years the veteran had been a 
patient of Dr. Haynes.  A subsequent letter was received from 
Dr. Haynes, which indicated that the veteran had developed a 
hypertrophied muscle in his back due to a chronic limp that 
was related to a service-incurred injury.

A letter, dated in December 1999, was also received from 
Robert Scovin, M.D.  Dr. Scovin noted that the veteran had 
reported a history of a crush injury to his left ankle in 
service that required a prolonged period of recuperation.  X-
rays of the left ankle showed some osteoarthritis in the left 
ankle joint.  Dr. Scovin indicated that the arthritis would 
be consistent with the history of injury to the veteran's 
left ankle.  He noted that while there was no definitive way 
to prove the veteran's injury in service caused the 
arthritis, it was his opinion that there was a probable 
correlation between the two based on the veteran's reported 
history and the evidence of arthritis demonstrated by x-ray.

In summary, the veteran was treated in service for a left 
ankle sprain that was treated and resolved with a return to 
duty following a three-day restriction.  He now has a current 
diagnosis of mild degenerative joint disease of the left 
ankle.  While the veteran has suggested that a relationship 
between such in-service ankle injury and his currently 
disability, the preponderance of the competent medical 
evidence indicates that there is no relationship between the 
veteran's current right ankle disability and any incident of 
his active military service, to include the left ankle injury 
noted therein.  

Initially, the Board notes that as a lay person without 
medical training, the veteran is not competent to offer an 
opinion on medical matters, (here, medical causation); 
therefore, his contentions in this regard have no probative 
value.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Even 
if the Board accepts as credible any assertions by him as to 
continuing symptomatology since service, there must still be 
competent evidence to support his claimed relationship 
between the his service and the current disability.  In 
short, the claim for service connection must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The Board acknowledges that, based only on the reported 
history from the veteran of a "crush" injury to his left 
ankle, a private physician has indicated that the veteran's 
current degenerative joint disease of the left ankle is 
related to his claimed in-service injury.  However, as 
indicated above, the veteran's service medical records are 
completely devoid of any medical or other evidence that he 
sustained a "crush" injury to his left ankle; as noted, he 
was treated only for a mild ankle sprain which resolved, and 
no left ankle disability was shown at service discharge.  The 
Board notes that as a medical opinion can be no better than 
the facts alleged by the veteran, an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).  Thus, the private medical opinion is not 
persuasive.

By contrast, the record also includes a VA medical opinion, 
dated in May 1999, which is based upon a prior examination of 
the veteran, and upon comprehensive review of the veteran's 
claims file.  The physician found no association between the 
veteran's in-service minor ankle trauma and the current 
clinical findings.  In explaining the bases for his 
conclusion, the examiner referred to specific evidence of 
record.  Thus, the Board finds that such opinion is 
consistent with the veteran's documented history, and is the 
more persuasive medical evidence of record on the question of 
medical nexus, or relationship, between the veteran's current 
left ankle disability and his active military service.  

Under these circumstances, the Board must conclude that the 
preponderance of the competent medical evidence is against 
the veteran's claim, and that the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).

As a final point, the Board notes that, although the RO most 
recently denied this claim as not well grounded, the Veterans 
Claims Assistance Act of 2000 has eliminated the well-
grounded claim requirement.  However, the Board finds that 
there is no prejudice to the veteran in the Board considering 
this claim in light of the Act in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1995).  As noted in 
the introduction above, the RO initially reopened the claim 
but denied it, on the merits.  Moreover, the duty to assist 
the veteran in developing evidence to support the claims, to 
include in light of the Act, has been met.  Furthermore, 
because the claim is being denied because of the absence of 
probative evidence of a nexus between the claimed condition 
and the veteran's service, the outcome of the claim is the 
same, whether denied as not well grounded or on the merits.  
Hence, to remand this case to the RO for consideration of the 
claim in light of the recent statutory changes would be 
pointless and would not result in a determination favorable 
to him.  See VAOGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed. 
Reg. 49747 (1992).  



ORDER

Service connection for a left ankle disorder is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

